Exhibit 99.1 FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS INDECK MAINE ENERGY, LLC December 31, 2005, 2004 and 2003 (As Restated) C O N T E N T S Page Report of Independent Certified Public Accountants 3 Financial Statements Balance Sheets 4 Statements of Operations and Changes in Members’ Deficit 5 Statements of Cash Flows 6 Notes to Financial Statements 7 - 24 Table of Contents REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS The Members Indeck Maine Energy, LLC We have audited the accompanying balance sheets of Indeck Maine Energy, LLC (an Illinois limited liability company) as of December 31, 2005, 2004 and 2003, and the related statements of operations and changes in members’ deficit and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America as established by the American Institute of Certified Public Accountants.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Indeck Maine Energy, LLC as of December 31, 2005, 2004 and 2003, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements as of and for the years ended December 31, 2005, 2004 and 2003 have been restated as discussed in Note B to the financial statements. /s/ GRANT THORNTON LLP Edison, New Jersey May 23, 2007 - 3 - Table of Contents Indeck Maine Energy, LLC BALANCE SHEETS December 31, 2005 2004 2003 ASSETS (Restated) (Restated) (Restated) Current assets Cash and cash equivalents $ 3,714,337 $ 2,543,188 $ 195,210 Restricted cash - 1,777,492 - Trade receivables 5,473,149 2,553,154 248,480 Due from affiliates - - 368,292 Inventory 1,752,788 330,754 60,059 Prepaid expenses 43,086 86,835 12,896 Total current assets 10,983,360 7,291,423 884,937 Property, plant and equipment, net 6,576,800 3,808,674 3,376,088 Security deposits 2,559,395 1,850,000 160,000 Other assets 193,039 267,764 - Total assets $ 20,312,594 $ 13,217,861 $ 4,421,025 LIABILITIES AND MEMBERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ 705,638 $ 513,695 $ 590,286 Due to affiliates 1,502,463 2,178,090 1,133,897 Management fees payable 700,000 600,000 500,000 Term loan payable - current portion 1,100,000 1,200,000 - Note payable - current portion 45,343 - - Total current liabilities 4,053,444 4,491,785 2,224,183 Term loan payable - long-term portion 1,822,508 4,800,000 - Note payable - long-term portion 213,296 - - Notes payable to members 16,301,000 12,301,000 8,301,000 Interest payable to members 3,402,852 2,047,934 1,364,938 Total liabilities 25,793,100 23,640,719 11,890,121 Commitments and contingencies Total members’ deficit (5,480,506 ) (10,422,858 ) (7,469,096 ) Total liabilities and members’ deficit $ 20,312,594 $ 13,217,861 $ 4,421,025 The accompanying notes are an integral part of these financial statements. - 4 - Table of Contents Indeck Maine Energy, LLC STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS’ DEFICIT Year ended December 31, 2005 2004 2003 (Restated) (Restated) (Restated) Power generation revenue $ 21,535,382 $ 8,604,403 $ 5,092,698 Renewable attribute revenue 12,283,077 6,179,386 4,500,337 Total revenues 33,818,459 14,783,789 9,593,035 Cost of revenues 26,870,078 16,541,728 10,328,889 Gross profit (loss) 6,948,381 (1,757,939 ) (735,854 ) General and administrative expenses 543,636 393,540 272,152 Income (loss) from operations 6,404,745 (2,151,479 ) (1,008,006 ) Other (expense) income Interest income 87,215 9,338 1,037 Interest expense (1,549,608 ) (811,621 ) (415,052 ) Other expense, net (1,462,393 ) (802,283 ) (414,015 ) Net income (loss) 4,942,352 (2,953,762 ) (1,422,021 ) Members’ deficit, beginning (10,422,858 ) (7,469,096 ) (6,047,075 ) Members’ deficit, ending $ (5,480,506 ) $ (10,422,858 ) $ (7,469,096 ) The accompanying notes are an integral part of these financial statements. - 5 - Table of Contents Indeck Maine Energy, LLC STATEMENTS OF CASH FLOWS Year ended December 31, 2005 2004 2003 (Restated) (Restated) (Restated) Cash flows from operating activities Net income (loss) $ 4,942,352 $ (2,953,762 ) $ (1,422,021 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Depreciation and amortization 324,536 260,449 245,428 Noncash interest payable to members 1,354,918 682,996 415,052 Changes in operating assets and liabilities Restricted cash - (2,492 ) - Trade receivables (2,919,995 ) (2,304,674 ) 240,062 Inventory (1,422,034 ) (270,695 ) 564,888 Prepaid expenses 43,749 (73,939 ) 15,685 Security deposits (709,395 ) (1,690,000 ) (160,000 ) Other assets 74,725 (267,764 ) - Accounts payable and accrued expenses 191,943 (76,591 ) 227,696 Due to/from affiliates, net (675,627 ) 1,412,485 (1,079,386 ) Management fees payable 100,000 100,000 100,000 Total adjustments (3,637,180 ) (2,230,225 ) 569,425 Net cash provided by (used in) operating activities 1,305,172 (5,183,987 ) (852,596 ) Cash flows from investing activities Capital expenditures (2,834,023 ) (693,035 ) (158,464 ) Net cash used in investing activities (2,834,023 ) (693,035 ) (158,464 ) Cash flows from financing activities Proceeds from notes payable to members 4,000,000 4,000,000 1,200,000 Repayment of term loan payable, net of restricted cash applied of $1,777,492 (1,300,000 ) - - Proceeds from term loan, net of restricted cash of $1,775,000 - 4,225,000 - Net cash provided by financing activities 2,700,000 8,225,000 1,200,000 Net increase in cash and cash equivalents 1,171,149 2,347,978 188,940 Cash and cash equivalents, beginning of year 2,543,188 195,210 6,270 Cash and cash equivalents, end of year $ 3,714,337 $ 2,543,188 $ 195,210 Supplemental disclosure of cash flow information: Cash paid during the year for Interest $ 267,856 $ 110,883 $ - Supplemental disclosure of noncash investing and financing activities: Equipment acquired under finance agreement $ 258,639 $ - $ - The accompanying notes are an integral part of these financial statements. - 6 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS December 31, 2005, 2004 and 2003 NOTE A - DESCRIPTION OF BUSINESS Indeck Maine Energy, LLC (the “Company”) is an Illinois limited liability company formed on April 1, 1997 by Indeck Energy Services, Inc. (“IES”) for the purpose of acquiring, operating and managing two 24.5 megawatt wood-fired electric generation facilities (the “Facilities”) located in Maine.The Facilities were acquired on June 10, 1997 and the operations will be dissolved by 2097.On June 11, 1997, Ridgewood Maine, LLC (“Ridgewood”), which is owned equally by Ridgewood Electric Power Trust IV and Ridgewood Electric Power Trust V, purchased a 50% membership interest in the Company from IES for $14,000,000. In accordance with the Operating Agreement, fiscal year allocations are to be made to the members as follows: 1.Allocation of Profits and Losses Profits shall be allocated to IES until the cumulative amount of profits allocated is equal to the cumulative amount of distributions made or to be made to each member pursuant to the distribution provisions of the Operating Agreement. Second, losses, and all remaining profits shall be allocated to Ridgewood.Also, all depreciation shall be allocated to Ridgewood. Losses and depreciation allocated to Ridgewood in accordance with the Operating Agreement may not exceed the amount that would cause Ridgewood to have an Adjusted Capital Account Deficit, as defined, at the end of such year.All losses and depreciation in excess of this limitation shall be allocated to IES who will not be subject to this limitation, in proportion to and to the extent of its positive Capital Account Balances, as defined. Also, if in any fiscal year a member receives an adjustment, allocation or distribution as described in the Operating Agreement, and such allocation or distribution causes or increases an Adjusted Capital Account Deficit for such fiscal year, such member shall be allocated items of income and gain in an amount and manner sufficient to eliminate such Adjusted Capital Account Deficit as quickly as possible. The Operating Agreement authorizes Ridgewood, as the Tax Matters Member, to divide other allocations of profits, losses and other items of income, gain, loss and deduction among the members in any reasonable manner so as to prevent the allocations from distorting the manner in which they were intended. - 7 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE A (continued) 2.Distributions of Net Cash Flow From Operations First, the Company shall distribute to Ridgewood 100% of Net Cash Flow From Operations, as defined, until Ridgewood has received the full amount of any unpaid portion of Ridgewood’s Priority Return From Operations, as defined, for any preceding fiscal year. Ridgewood’s Priority Return From Operations is an amount equal to 18% per annum of $14 million, increased by the amount of any additional contribution made by Ridgewood and reduced by the amount of distributions to Ridgewood of Net Cash Flow From Capital Events, as defined. Second, the Company shall distribute to Ridgewood 100% of Net Cash Flow From Operations until Ridgewood has received Ridgewood’s Priority Return From Operations for the current fiscal year.As of December 31, 2005, Ridgewood’s Priority Return From Operations is approximately $21.4 million. Third, the Company shall distribute 100% of Net Cash Flow From Operations to IES, in accordance with its interest until it has collectively received an amount equal to the amount distributed to Ridgewood during the current fiscal year. Fourth, the Company shall thereafter distribute any remaining balance of Net Cash Flow From Operations 25% to Ridgewood and 75% to IES, until such time as Ridgewood has received aggregate distributions equal to Ridgewood’s Initial Capital Contribution, as defined.At such time, the distribution percentages shall be allocated 50% to Ridgewood and 50% to IES. There were no distributions of Net Cash Flow From Operations during the years ended December 31, 2005, 2004 and 2003. 3.Distributions of Net Cash Flow From Capital Events The Company shall distribute Net Cash Flow From Capital Events, as defined, with 50% paid to Ridgewood and 50% paid to IES.Net Cash Flow From Capital Events is defined as any cash received from any source other than Net Cash Flow From Operations. There were no distributions of Net Cash Flow From Capital Events during the years ended December 31, 2005, 2004 and 2003. - 8 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE B - RESTATEMENT OF FINANCIAL STATEMENTS The Company has identified a series of adjustments that have resulted in the restatement of the previously issued financial statements for the years ended December 31, 2005, 2004 and 2003. The following table presents the effects of the restatement adjustments upon the Company’s previously reported balance sheet and statement of operations as of December 31, 2005: December 31, 2005 Previously Balance Sheet reported Adjustments Restated ASSETS Current assets $ 10,961,247 $ 22,113 (A) $ 10,983,360 Noncurrent assets 9,349,839 (20,605 ) (B) 9,329,234 Total assets $ 20,311,086 $ 1,508 $ 20,312,594 LIABILITIES AND MEMBERS’ DEFICIT Current liabilities $ 4,020,301 $ 33,143 (C) (D) (I) $ 4,053,444 Noncurrent liabilities 21,739,656 - 21,739,656 Members’ deficit (5,448,871 ) (31,635 ) (A) (B) (C) (D) (I) (5,480,506 ) Total liabilities and members’ deficit $ 20,311,086 $ 1,508 $ 20,312,594 Year ended December 31, 2005 Previously Statement of Operations reported Adjustments Restated Revenues $ 33,881,459 $ (63,000 ) (G) (I) $ 33,818,459 Cost of revenues 26,972,287 (102,209 ) (B) (D) (E) (F) 26,870,078 Gross profit 6,909,172 39,209 6,948,381 General and administrative expenses 610,383 (66,747 ) (C) (E) 543,636 Income from operations 6,298,789 105,956 6,404,745 Other (expense) income, net (1,469,873 ) 7,480 (A) (H) (1,462,393 ) Net income $ 4,828,916 $ 113,436 $ 4,942,352 (A) The Company did not recognize interest receivable of $22,113 for the fourth quarter of 2005.This resulted in an increase in other income and trade receivables. - 9 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE B (continued) (B) The reimbursement of a security deposit relating to wood chips was not originally recorded in 2005.The adjustment resulted in a decrease in security deposit and an increase in the cost of revenues of $20,605. (C) The Company overaccrued $51,222 and underaccrued $8,755 of accounting fees for the years ended December 31, 2005 and 2004, respectively.The 2005 overaccrual of $51,222 was recorded as a reduction to accounts payable and general and administrative expenses and the 2004 underaccrual of $8,755 was recorded as an increase to the beginning members’ deficit. (D) The Company failed to record expenses of $5,610 pertaining to 2005.The adjustment, therefore, resulted in an increase in 2005 accrued expenses and cost of revenues. (E) The Company recorded expenses of $109,913 pertaining to 2004 in 2005.The adjustment, therefore, resulted in an increase in beginning members’ deficit of $109,913, cost of revenues by $94,328 and a decrease in general and administrative expenses by $15,585. (F) The decrease in cost of revenues is also due to the reversal of sales and use tax expense of $34,035 in 2005.The Company made the adjustment by recognizing the sales and use tax expense in the proper period by recording an accrual of $34,035 and $17,859 for the years ended December 31, 2004 and 2003, respectively, related to the purchase of certain inventory items. (G) The Company originally recorded $7,000 as revenue in 2004 that was earned in 2005. This was adjusted by increasing revenue in 2005 and decreasing accounts receivable and revenue in 2004. (H) The Company incorrectly capitalized $14,633 to equipment and similarly decreased interest expense.This resulted in an adjustment of $14,633 which was recorded as an increase in interest expense and a decrease in equipment. (I) The Company did not recognize a $70,000 liability to an affiliate in conjunction with an agreement the Company and its affiliates have with a power marketer (see Note J).This resulted in an increase in due to affiliates and a decrease in renewable attribute revenue. - 10 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE B (continued) The following table presents the effects of the restatement adjustments upon the Company’s previously reported balance sheet and statement of operations as of December 31, 2004: December 31, 2004 Previously Balance Sheet reported Adjustments Restated ASSETS Current assets $ 5,520,931 $ 1,770,492 (A) (I) $ 7,291,423 Noncurrent assets 7,689,297 (1,762,859 ) (B) (I) 5,926,438 Total assets $ 13,210,228 $ 7,633 $ 13,217,861 LIABILITIES AND MEMBERS’ DEFICIT Current liabilities $ 4,339,081 $ 152,704 (C) (D) (E) $ 4,491,785 Noncurrent liabilities 19,148,934 - 19,148,934 Members’ deficit (10,277,787 ) (145,071 ) (A) (B) (C) (D) (10,422,858 ) Total liabilities and members’ deficit $ 13,210,228 $ 7,633 $ 13,217,861 Year ended December 31, 2004 Previously Statement of Operations reported Adjustments Restated Total revenues $ 14,789,384 $ (5,595 ) (A) (H) $ 14,783,789 Cost of revenues 16,657,402 (115,674 ) (C) (E) (F) (G) (H) 16,541,728 Gross (loss) profit (1,868,018 ) 110,079 (1,757,939 ) General and administrative expenses 379,754 13,786 (D) (E) 393,540 (Loss) income from operations (2,247,772 ) 96,293 (2,151,479 ) Other (expense) income, net (816,916 ) 14,633 (B) (802,283 ) Net (loss) income $ (3,064,688 ) $ 110,926 $ (2,953,762 ) (A) The Company originally recorded $7,000 as revenue in 2004 that was earned in 2005. This was adjusted by reducing accounts receivable and revenue in 2004. (B) The Company originally expensed borrowing costs of $14,633 that should have been capitalized to equipment.The adjustment decreased interest expense and increased the equipment balance. - 11 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE B (continued) (C) The Company did not accrue sales tax of $16,176 and $17,859 for the years ended December 31, 2004 and 2003, respectively, which related to the purchase of certain inventory items.The corresponding adjustment, therefore, increased accrued expenses by $34,035, cost of revenues by $16,176 and beginning members’ deficit by $17,859. (D) The Company overaccrued $1,800 and underaccrued $10,555 of accounting fees for the years ended December 31, 2004 and 2003 respectively.The 2004 overaccrual was recorded as a decrease of $1,800 in accounts payable and general and administrative expenses.The 2003 underaccrual adjustment increased accounts payable and increased beginning members’ deficit by $10,555. (E) The Company recorded expenses of $109,913 pertaining to 2004 in 2005.The adjustment, therefore, increased accrued expenses by $109,913, cost of revenues by $94,328 and general and administrative expenses by $15,585. (F) Originally, the Company had written off certain intangibles in 2004.This was adjusted and the Company wrote off the intangible balance, net of accumulated amortization during 2002.In 2004, the Company reversed the original write-off of intangibles by decreasing cost of revenues by $125,764. (G) The Company had recorded the purchase of inventory in 2004 by increasing the cost of revenues by $101,819, though the purchase of inventory occurred in 2003.The Company adjusted this by reducing cost of revenues in 2004. (H) The Company originally included $1,405 of revenue with cost of revenues.This amount was reclassified to power generation revenue. (I) The Company originally included $1,777,492 of restricted cash in noncurrent assets.This amount was reclassified to current assets. - 12 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE B (continued) The following table presents the effects of the restatement adjustments upon the Company’s previously reported balance sheet and statement of operations as of December 31, 2003: December 31, 2003 Previously Balance Sheet reported Adjustments Restated ASSETS Current assets $ 884,937 $ 884,937 Noncurrent assets 3,661,852 $ (125,764 ) (A) 3,536,088 Total assets $ 4,546,789 $ (125,764 ) $ 4,421,025 LIABILITIES AND MEMBERS’ DEFICIT Current liabilities $ 2,093,950 $ 130,233 (B) (D) (E) $ 2,224,183 Noncurrent liabilities 9,665,938 - 9,665,938 Members’ deficit (7,213,099 ) (255,997 ) (A) (B) (C) (D) (E) (7,469,096 ) Total liabilities and members’ deficit $ 4,546,789 $ (125,764 ) $ 4,421,025 Year ended December 31, 2003 Previously Statement of Operations reported Adjustments Restated Revenues $ 9,593,035 $ 9,593,035 Cost of revenues 10,332,348 $ (3,459 ) (A) (B) (C) (E) (F) 10,328,889 Gross (loss) profit (739,313 ) 3,459 (735,854 ) General and administrative expenses 288,397 (16,245 ) (D) (F) 272,152 (Loss) income from operations (1,027,710 ) 19,704 (1,008,006 ) Other (expense) income, net (414,015 ) - (414,015 ) Net (loss) income $ (1,441,725 ) $ 19,704 $ (1,422,021 ) - 13 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE B (continued) (A) Amounts previously recognized as intangibles, net of accumulated amortization were overstated by $125,764 at December 31, 2003.The corresponding adjustments increased beginning members’ deficit and decreased cost of revenues by $135,110 and $9,346, respectively, for the year ended December 31, 2003. (B) The Company recorded a purchase of inventory in 2004 though it occurred in 2003.As a result, such adjustments increased accounts payable and increased cost of revenues by $101,819, for the year ended December 31, 2003.In addition, it was determined that $68,786 of cost of revenues, previously recognized in 2003, should have been recognized in 2002.This amount has been restated as a reduction of cost of revenues and an increase to beginning members’ deficit. (C) The Company originally recognized $31,406 of cost of revenues in 2003 that should have been recognized in 2002.This resulted in the decrease of cost of revenues and an increase in beginning members’ deficit by $31,406, respectively. (D) The Company overaccrued $21,000 and underaccrued $31,555 of accounting fees for the years ended December 31, 2003 and 2002, respectively.An adjustment was recorded in 2003 to increase accounts payable by $10,555, decrease general and administrative expenses by $21,000 and to increase beginning members’ deficit by $31,555. (E) The Company did not recognize accounts payable of $9,015 and $8,844 in 2003 and 2002, respectively, related to sales tax on inventory purchases.As a result, the corresponding adjustments increased accrued expenses by $17,859, cost of revenues by $9,015 and increased beginning members’ deficit by $8,844. (F) Originally, the Company included bank fees of $4,755 in cost of revenues.The Company recorded an entry to reclassify the bank fees from cost of revenues to general and administrative expenses. The Company restated 2002 amounts by adjusting members’ deficit as of January 1, 2003.The following is the summary of adjustments that were made to members’ deficit as of January 1, 2003: (a) write-off of intangible assets, net of accumulated amortization of $135,110, (b) costs of sales of $100,192 originally recorded in 2003 have been properly recorded in 2002 (c) underaccrual of accounting fees of $31,555 and (d) an underaccrual of sales tax on inventory of $8,844. - 14 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 1.Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities.On an ongoing basis, the Company evaluates its estimates, including bad debts, recoverable value of property, plant and equipment and recordable liabilities for litigation and othercontingencies.The Company bases its estimates on historical experience, current and expectedconditions and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. 2.Cash and Cash Equivalents The Company considers all highly liquid investments with maturities when purchased of three months or less as cash and cash equivalents.Cash balances with banks as of December 31, 2005, 2004 and 2003, exceed insured limits by approximately $3,511,000, $2,340,000 and $95,000, respectively. 3.Trade Receivables Trade receivables are recorded at invoice price in the period in which the related revenues are earned, and do not bear interest.No allowance for bad debt expense was provided based upon historical write-off experience, evaluation of customer credit condition and the general economic status of the customers. 4.Revenue Recognition For the years ended December 31, 2005 and 2004, power generation revenue is recorded in the month of delivery, based on the actual volume sold at daily market rates through an Independent System Operator (“ISO”). - 15 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE C (continued) For the year ended December 31, 2003, power generation revenue was recorded in the month of delivery, based on the estimated volumes sold to customers at rates stipulated in the power sales contract.Adjustments were made to reflect actual volumes delivered when the actual volumetric information subsequently became available.Final adjustments did not vary significantly from estimates. Renewable attribute revenue is derived from the sale of renewable portfolio standard attributes (“RPS Attributes”).As discussed in Note I, qualified renewable electric generation facilities produce RPS Attributes when they generate electricity.RPS Attributes have various classes, with each class assigned a limited life.Renewable attribute revenue is recorded in the month in which the attributes are produced, as the Company has substantially completed its obligations for entitled benefits, represented by the underlying generation of power within specific environmental requirements. 5.Inventory Inventory, consisting of wood, is stated at the lower of cost or market value, with cost being determined using the first-in, first-out method. 6.Impairment of Long-Lived Assets The Company evaluates long-lived assets, such as property, plant and equipment, when events or changes in circumstances indicate that the carrying value of such assets may not be recoverable.The determination of whether an impairment has occurred is made by comparing the carrying value of an asset to the estimated undiscounted cash flows attributable to that asset.If an impairment has occurred, the impairment loss recognized is the amount by which the carrying value exceeds the estimated fair value of the asset, which is based on the estimated discounted future cash flows. 7.Property, Plant and Equipment Property, plant and equipment, consisting of land, power generation facilities, equipment and construction in progress, are stated at cost.Renewals and betterments that increase the useful lives of the assets are capitalized.Repair and maintenance expenditures are expensed as incurred. - 16 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE C (continued) The Company uses the straight-line method of depreciation over the estimated useful life of the assets: Power generation facilities 20 years Equipment 5 years 8.Significant Customers During 2005, 2004 and 2003, the Company’s two largest customers accounted for 63% and 27%, 57% and 42%, and 49% and 47% of total revenues, respectively. 9.Income Taxes No provision is made for income taxes in the accompanying financial statements as the income or loss of the Company is passed through and included in the income tax returns of the members. 10.Reclassification Certain items in previously issued financial statements have been reclassified for comparative purposes.This had no effect on income or loss. 11.New Accounting Standards and Disclosures FIN 45 In November 2002, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 45 (“FIN 45”), Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees and Indebtedness of Others.FIN 45 elaborates on the disclosures to be made by the guarantor in its interim and annual financial statements about its obligations under certain guarantees that it has issued.It also requires that a guarantor recognize, at the inception of a guarantee, a liability for the fair value of the obligation undertaken in issuing the guarantee.The initial recognition and measurement provisions of this interpretation are applicable on a prospective basis to guarantees issued or modified after December31, 2002, while the provisions of the disclosure requirements are effective for financial statements of interim or annual reports ending after December 15, 2002.The Company adopted FIN 45 during the fourth quarter of 2002 with no material impact to the financial statements. - 17 - Table of Contents Indeck Maine Energy, LLC NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2005, 2004 and 2003 NOTE C (continued) SFAS No. 154 In May 2005, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 154, Accounting Changes and Error Corrections.SFAS No. 154 replaces APB Opinion No. 20, Accounting Changes, and SFAS No. 3,
